DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Schob et al. (US 6351048).
	Regarding claim 1, Remboski et al. discloses:
A lubricant supported electric motor (title) comprising: 
a stator (14) presenting a stator raceway (see annotated Fig 1 below); 
a rotor (12, para 21) extending along an axis (by 24) and rotatable relative to said stator (14) and presenting a rotor raceway (see annotated Fig 1 below) disposed in spaced relationship with said stator raceway to define a gap (G) therebetween; 
a lubricant (16) disposed in said gap  (G) for supporting said rotor (12) within said stator (14).

    PNG
    media_image1.png
    813
    889
    media_image1.png
    Greyscale


Remboski et al. do not teach said rotor including a plurality of rotor poles arranged adjacent said rotor raceway in circumferentially spaced relationship with one another; said stator including a plurality of stator poles extending radially towards said rotor in circumferentially spaced relationship with one another along said stator raceway; and a plurality of stator coil windings wrapped around said plurality of stator 
	Schob et al. discloses an apparatus with said rotor (3, Fig 6) including a plurality of rotor poles (12c, C6 ll 8-20)  arranged adjacent said rotor raceway (by numeral 3) in circumferentially spaced relationship with one another; said stator (4) including a plurality of stator poles (4a) extending radially towards said rotor (3) in circumferentially spaced relationship with one another along said stator raceway (by 18) ; and a plurality of stator coil windings (12a) wrapped around said plurality of stator poles (4a) and controllable for generating a magnetic force to center said rotor relative to said stator (C6 ll 21-30).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. wherein said rotor including a plurality of rotor poles arranged adjacent said rotor raceway in circumferentially spaced relationship with one another; said stator including a plurality of stator poles extending radially towards said rotor in circumferentially spaced relationship with one another along said stator raceway; and a plurality of stator coil windings wrapped around said plurality of stator poles and controllable for generating a magnetic force to center said rotor relative to said stator, as Schob et al. discloses.
The motivation to do so is that it would permit one to control the apparatus as desired.

Regarding claim 10/1, Remboski et al. discloses wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle (para 4).
.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Schob et al. (US 6351048), further in view of Nashiki (WO 2006/118219).
Regarding claim 2/1 Remboski et al. in view of Schob et al. do not teach wherein said plurality of rotor poles includes at least one set of diametrically opposed rotor north poles and at least one set of diametrically opposed rotor south poles disposed in circumferentially staggered relationship to one another and said plurality of stator poles includes at least one pair of diametrically opposed stator poles, and wherein said stator coil windings wrapped around each of said diametrically opposed stator poles are configured to generate a repelling magnetic force in response to at least one of said sets of diametrically opposed rotor north or south poles being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles.
	Nashiki discloses a device wherein said plurality of rotor poles includes at least one set of diametrically opposed rotor north poles and at least one set of diametrically opposed rotor south poles disposed in circumferentially staggered relationship to one another (Fig 62, para 254) and said plurality of stator poles (between windings 198-202,232-236, Fig 60) includes at least one pair of diametrically opposed stator poles, and wherein said stator coil windings (201,235, Fig 60) wrapped around each of said diametrically opposed stator poles are configured to generate a repelling magnetic force 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. wherein said plurality of rotor poles includes at least one set of diametrically opposed rotor north poles and at least one set of diametrically opposed rotor south poles disposed in circumferentially staggered relationship to one another and said plurality of stator poles includes at least one pair of diametrically opposed stator poles, and wherein said stator coil windings wrapped around each of said diametrically opposed stator poles are configured to generate a repelling magnetic force in response to at least one of said sets of diametrically opposed rotor north or south poles being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles, as Nashiki discloses.
The motivation to do so is that it would allow one to produce a thin motor, increase windings and generate large torque (para 255 of Nashiki).

Regarding claim 3/2 Remboski et al. in view of Schob et al. do not teach wherein said stator coil windings wrapped around each of said diametrically opposed stator poles are biased to create magnetic north stator poles in response to said at least one of said set of diametrically opposed rotor north poles being disposed adjacent and 
Nashiki discloses a device wherein said stator coil windings (198-202, 232-236, Fig 60) wrapped around each of said diametrically opposed stator poles are biased to create magnetic north stator poles in response to said at least one of said set of diametrically opposed rotor north poles (Fig 62) being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles for magnetically centering said rotor within said stator (Fig 60).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. wherein said stator coil windings wrapped around each of said diametrically opposed stator poles are biased to create magnetic north stator poles in response to said at least one of said set of diametrically opposed rotor north poles being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles for magnetically centering said rotor within said stator, as Nashiki discloses.
The motivation to do so is that it would allow one to produce a thin motor, increase windings and generate large torque (para 255 of Nashiki).

Regarding claim 4/2 Remboski et al. in view of Schob et al. do not teach wherein said stator coil winding wrapped around each of said diametrically opposed stator poles are biased to create magnetic south stator poles in response to said at least one of said set of diametrically opposed rotor south poles being disposed adjacent and radially 
Nashiki discloses a device wherein said stator coil windings (198-202, 232-236, Fig 60) wrapped around each of said diametrically opposed stator poles are biased to create magnetic south stator poles in response to said at least one of said set of diametrically opposed rotor south poles (Fig 62) being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles for magnetically centering said rotor within said stator (Fig 60).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. wherein said stator coil winding wrapped around each of said diametrically opposed stator poles are biased to create magnetic south stator poles in response to said at least one of said set of diametrically opposed rotor south poles being disposed adjacent and radially aligned with said at least one pair of diametrically opposed stator poles for magnetically centering said rotor within said stator, as Nashiki discloses.
The motivation to do so is that it would allow one to produce a thin motor, increase windings and generate large torque (para 255 of Nashiki).

Regarding claim 5/2 Remboski et al. in view of Schob et al. do not teach further comprising at least one power transistor disposed in electrical communication with said plurality of stator coil windings and configured to individually drive current through said at least one set of diametrically opposed stator poles for alternating said at least one set 
	Nashiki discloses a device in another embodiment (para 291) further comprising at least one power transistor disposed in electrical communication with said plurality of stator coil windings and configured to individually drive current through said at least one set of diametrically opposed stator poles for alternating said at least one set of diametrically opposed stator poles between a north stator pole and a south stator pole arrangement (para 291).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. in view of Nashili to further comprise at least one power transistor disposed in electrical communication with said plurality of stator coil windings and configured to individually drive current through said at least one set of diametrically opposed stator poles for alternating said at least one set of diametrically opposed stator poles between a north stator pole and a south stator pole arrangement, as Nashiki further discloses.
The motivation to do so is that it would allow one to produce a thin motor, increase windings and generate large torque (para 255 of Nashiki).

Regarding claim 7/5, Remboski et al. in view of Schob et al. further in view of Nashiki do not teach further comprising at least one power transistor disposed in electrical communication with said plurality of stator coil windings and configured to individually drive current through said at least one set of diametrically opposed stator 
	Nashiki discloses a device in another embodiment further comprising a controller disposed in electrical communication with said at least one power transistor and configured to operate said at least one power transistor based on a condition of the lubricant supported electric motor (para 291).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. in view of Nashiki to further comprising a controller disposed in electrical communication with said at least one power transistor and configured to operate said at least one power transistor based on a condition of the lubricant supported electric motor, as Nashiki further discloses.
The motivation to do so is that it would allow one to control the device as needed (para 255 of Nashiki).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Schob et al. (US 6351048), further in view of Idland et al. (WO 2007/100255).
Regarding claim 11/1, Remboski et al. do not teach wherein said plurality of stator coil windings are distinctly wrapped around a respective one of said plurality of stator poles and individually controllable for generating the magnetic force to center said rotor relative to said stator.

Schob et al. do not teach them individually controllable for generating the magnetic force to center said rotor relative to said stator.
Idland et al. disclose a device having coils individually controllable for generating the magnetic force to center said rotor relative to said stator (page 5, para 2), for the purpose of positioning of the rotor.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schob et al. to further individually controllable for generating the magnetic force to center said rotor relative to said stator, as Idland et al. disclose.
The motivation to do so is that it would allow one to position the rotor (page 5 para 2 of Idland et al.).

Allowable Subject Matter
Claims 6,8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 6/5 inter alia, the specific limitations of “…wherein said at least one power transistor includes a plurality of power transistors each associated with a .
In claim 8/7 inter alia, the specific limitations of “…wherein said at least one set of diametrically opposed stator poles are radially aligned with a gravitational force acting on the lubricant supported electric motor, and said controller is configured to operate said at least one power transistor during an “un-park” initialization of the lubricant supported electric motor for lifting said rotor and magnetically centering said rotor within said stator.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 9/5 inter alia, the specific limitations of “…wherein said at least one power transistor is connected to a DC bus and arranged adjacent said plurality of stator coils”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834